                                                                    FILED
                 IN THE UNITED STATES DISTRICT COURT                NOV 12 2019
                     FOR THE DISTRICT OF MONTANA
                                                                    Clerk, Us C
                          MISSOULA DIVISION                        District Of M ourts
                                                                   Missoula o,·ovntana
                                                                                 1s1on



MICHAEL A. FROST,                                      CV 15-124-M-DWM

                Plaintiff,

      V.                                                   ORDER

BNSFRAILWAYCOMPANY,

                 Defendant.


      Having reviewed counsel for BNSF Railway Company's declaration of the

costs and fees incurred (Doc. 212),

      IT IS ORDERED that BNSF is awarded attorneys' fees on Plaintiffs

Second Motion to Compel (Doc. 183) in the amount of $2,420. Fed. R. Civ. P.

37(a)(5)(B).
                             d..--
      DATED this     Id:-,     day ofNovember, 2019.
